Citation Nr: 0306869	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  94-25473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Casula, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.  This case comes to the Board of Veterans' 
Appeals (Board) from an RO decision which denied service 
connection for PTSD.  In March 1998, the Board remanded this 
issue to the RO for further development.  [The March 1998 
Board decision also granted service connection for 
schizophrenia, and the RO has since assigned a permanent and 
total compensation rating for schizophrenia.]


FINDINGS OF FACT

During service the veteran did not engage in combat with the 
enemy, although there is credible supporting evidence of a 
service stressor which is a cause of currently diagnosed 
PTSD.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, and a Board 
remand, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Pertinent medical records have been 
obtained, and VA examinations have been provided.  The notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran served on active duty in the Army from 1965 to 
1967, including a year in Vietnam.  There have been a number 
of diagnoses of PTSD in recent years, and doctors have 
attributed the condition to purported Vietnam stressors.  The 
outcome of the claim for service connection for PTSD turns on 
satisfactory proof of a service stressor. 

[Of course, the veteran is already service-connected for 
schizophrenia, which is rated permanently and totally 
disabling.  As a practical matter, service-connected status 
for PTSD will not affect the compensation rating, since a 
single compensation rating will be assigned for the service-
connected mental condition, regardless of diagnoses, and the 
veteran is already receiving the maximum total rating for a 
service-connected mental condition.]

The veteran's service records indicate that while in Vietnam 
he worked as a bridge specialist with an engineering company.  
He received no combat decorations and there is no other 
objective evidence of participation in combat.  Upon the 
evidence of record, the Board is unable to find that the 
veteran personally participated in combat.  As it is not 
shown the veteran engaged in combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under 
DSM-IV, concerning a diagnosis of PTSD, a sufficient stressor 
is one in which a person has been exposed to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen , supra.

A recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  

The veteran has referred to various similar stressors during 
his time in Vietnam.  A letter from his company commander 
describes how he performed such duties as perimeter guard duy 
at Long Binh, maintained a bridge truck, and participated in 
convoys through territory to isolated areas.  The veteran has 
also submitted a number of the letters (with postmarked 
envelopes) which he sent home during the time he was in 
Vietnam.  Under the circumstances of this particular case, 
and in the spirit of the liberal holding in Pentacost, the 
Board finds there is sufficient credible supporting evidence 
of a stressor in Vietnam.  

In sum, all elements for service connection for PTSD are 
established.  The benefit-of-the-doubt rule has been applied 
in reaching this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

